Citation Nr: 1436596	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-13 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as secondary to service connected residuals of a right foot gunshot wound.

2.  Entitlement to a rating in excess of 20 percent for residuals of a right foot gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2010 rating decisions of the San Diego, California Department of Veteran Affairs (VA) Regional Office (RO) which, respectively, denied service connection for a left foot disability and continued a 20 percent rating for residuals of a right foot gunshot wound.  At his request the Veteran was scheduled for a June 2014 Travel Board hearing.  He failed to appear, and the hearing request is deemed withdrawn. 

[The Veteran had initiated an appeal of a November 2008 rating decision that denied service connection for a left knee disability, claimed as secondary to his right foot gunshot wound.  He did not perfect his appeal after a statement of the case (SOC) was issued, and that appeal has lapsed.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the matter was pending before the Board, the Board received correspondence from the Veteran providing good cause for his failure to appear for the June 2014 Travel Board hearing; specifically, he indicated he was hospitalized for back surgery at the time.  He requested that the hearing be rescheduled.  As the Board has no reason to question the veracity of his statements and hospitalization obviously constitutes good cause for an inability to appear for a hearing, the Board grants his motion to reschedule the Travel Board hearing.  38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing to be held at the San Diego, California RO (or a videoconference hearing, if he so prefers) at the next available opportunity.  Thereafter, the case should be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 





